IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00347-CV

              IN THE MATTER OF THE MARRIAGE OF
           ANTONIO O. LOZANO, JR. AND MAR LOZANO
         AND IN THE INTEREST OF M.L. AND Z.L., CHILDREN



                          From the County Court at Law
                             Navarro County, Texas
                          Trial Court No. C16-25077-CV


                          MEMORANDUM OPINION


      Appellant, Antonio Lozano, has filed an agreed motion to dismiss this appeal with

prejudice. See TEX. R. APP. P. 42.1(a)(1). Appellant indicates that appellee, Mar Lozano,

and he have “resolved all pending issues between them in this matter,” pursuant to a

mediated settlement agreement. Dismissal of this appeal does not prevent a party from

seeking relief to which it would otherwise be entitled. The motion is granted, and this

appeal is dismissed with prejudice.
                                           JOHN E. NEILL
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed July 3, 2019
[CV06]




In the Matter of the Marriage of Lozano                    Page 2